Title: Enclosure: Invoice of Goods, 30 May 1781
From: Neufville, Jean de, & Fils (business)
To: Adams, Abigail


      INVOICE of Sundries Shipped on board the Juno William Haydon Commander, bound for Boston. Consign’d to Mr. Isaac Smith Mercht. there, on order, and for Account of the honorable Lady Adams, in Braintree, mark’d, and number’d, as in margin Viz.
      
     
     
      No. 1
      1 Box Containing
      
      
      
     
     
      
      No.
       1
       2
      Damask Table Cloths 5 by 3 1/4 Ell at f.11 1/2
      
      23
      
     
     
      
      
       2
       2
      do.  do. 1 1/2 by 3 1/4 at f.10 1/4
      
      20
      10
     
     
      
      
       3
       2
      do.  do. 3 1/4 by 3 at f.7 1/2
      
      15
      
     
     
      
      
       4
       2
      Pack Pins at f.3 1/4
      
      6
      10
     
     
      
      
       5
       1
      Pc. 6 1/4 fine Bedtick 36 Ell at f.2
      
      72
      
     
     
      
      
      
       1
      very handsome flower’d Persian Carpet 6 by 6 Ells and 36 Ells @ f.3
      
      108
      
     
     
      
      
      
       1
      dark gray muff & Tippet
      
      24
      
     
     
      
      
      
       1
      Light gray do.  do.
      
      22
      10
     
     
      
      
      
      
      
      
      
      
      
      f.291
      10
     
     
      
      
      
      
      
      Discount 1 PCt on f. 183 10s
      1
      17
     
     
      
      
      
      
      
      
      
      
      
      289
       17
     
     
      
      
      
      
      
      Box
      3
      
     
     
      
      
      
      
      
      
      
      
      
      292
       13
     
     
      No. 2
      1 Box Containing
      
      
      
      
      
     
     
      
       12
      pair blue & white Tea Cups & Saucers @ 6s.
       3
       12
      
      
      
     
     
      
       6
      pint bowls   10
       3
      
      
      
      
     
     
      
       12
      fine Cut wine Glasses  16
      9
      12
      
      
      
     
     
      
      
      
      
      
      
      f.16
      4
      
      
      
     
     
      
      
      
      
      
      Disct 1 PCt
      
      4
      
      
      
     
     
      
      
      
      
      
      
      16
      
      
      
      
     
     
      
      
      
      
      
      Boxs &c.
      
      12
      
      16
      12
     
     
      No. 3
      1 Pack Containing 2 Setts House brushes @ 42S.
       4
       4
      
      
      
     
     
      
      
      
      
      
      Packing Matt
      
      9
      
      4
      13
     
     
      
      
      
      
      
      
      
      
      
      313
       18
     
     
      
      
      Duty Passeport and Officers fees
       7
       18
      
      
      
     
     
      
      
      Carriage and boathire
      
      16
      
      8
      14
     
     
      
      
      
      
      
      
      
      
      
      322
       12
     
     
      
      
      
      
      
      Freight @ 12 1/2 PCt
      40
      6
      
      
      
     
     
      
      
      
      
      
      Primage    5 PCt
      2
      
      
      42
      6
     
     
      
      
      
      
      
      
      
      
      
      f.364
      18
     
    
   
       Errors excepted.
       Amsterdam 30th May 1781.
       John de Neufville Son
      
     